Citation Nr: 0739222	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-06 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for low 
back disability.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1982 and from June 1987 to Ocrober 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

REMAND

The Board notes that in March 2006, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision, which held 
that because the terms "new" and "material" in a new and 
material evidence claim have specific, technical meanings 
that are not commonly known to VA claimants, when providing 
the notice required by the 38 U.S.C. § 5102(a) 38 C.F.R. 
§ 3.159, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The veteran has not been provided notice in compliance with 
this decision.

In this case, although the September 2005 notice letter 
explains the meaning of new and material evidence, it did not 
specifically provides the basis for the previous denials or 
identify the kind of evidence that would be considered new 
and material in the veteran's case.  The letter instead 
stated that the claim was previously denied because it was 
determined that this condition was not service-connected.  In 
addition, the most recent supplemental statement of the case 
provided the veteran with the former regulatory definition of 
new and material evidence rather than the version of the 
regulation that is applicable to this claim to reopen.  
Therefore, the Board finds that the notice requirements as 
set out in Kent have not been satisfied.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran all required notice, to include 
the notice specified by the Court in 
Kent.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform him and 
request him to provide the outstanding 
evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).

